            Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
SCOTT SAWIN,                           :
                                       :              CASE NO.: __________________
                Plaintiff,             :
                                       :              COMPLAINT
      -against-                        :
                                       :              DEMAND FOR JURY TRIAL
CANCER GENETICS, INC., JOHN A.         :
ROBERTS, GEOFFREY HARRIS, EDMUND :
CANNON, HOWARD MCLEOD, and             :
FRANKLYN G. PRENDERHAST,               :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff Scott Sawin (“Plaintiff”), by and through his attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Cancer Genetics, Inc. (“CGI” or the

“Company”) and members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with CGI, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and for breaching their fiduciary duty of candor.

Plaintiff’s claims arise in connection with the proposed reverse merger between the Company and

StemoniX, Inc. (“StemoniX”), following which CGI’s Chief Executive Officer and President, John

A. Roberts, will retain his role as Chief Executive Officer and President of the combined company.

       2.       On August 21, 2020, CGI entered into an Agreement and Plan Of Merger and



                                                1
            Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 2 of 19




Reorganization (the “Merger Agreement”), pursuant to which CGI Acquisition, Inc., a wholly-

owned subsidiary of CGI, will merge with and into StemoniX, with StemoniX surviving as a

wholly owned subsidiary of CGI (the “Proposed Transaction”).

       3.       Under the terms of the Merger Agreement, it is expected that the shareholders of

StemoniX will become the majority owners of CGI’s outstanding common stock upon the closing

of the merger. Accordingly, following the merger, it is expected that the former StemoniX

shareholders will hold approximately 78% of the outstanding shares of CGI Common Stock, and

stockholders of CGI will retain ownership of approximately 22% of the Deemed Outstanding

Shares (as defined in the Registration Statement). This equates to an Exchange Ratio of

approximately 0.5541 shares of CGI common stock per one share of StemoniX common stock (the

“Exchange Ratio”).

       4.       On October 16, 2020, in order to convince CGI’s public common stockholders to

vote in favor of the merger, the Board authorized the filing of a materially incomplete and

misleading Registration Statement on Form S-4 (the “Registration Statement”) with the SEC. The

Registration Statement contains materially misleading statements and omissions concerning: (i)

the respective and post-merger companies’ ownership structures; (ii) conflicts of interest; and (iii)

fundamental valuation information.

       5.       The shareholder vote will be scheduled in the coming weeks, as the Proposed

Transaction is expected to close in the fourth quarter of 2020 (the “Shareholder Vote”). It is

imperative that the material information that has been omitted from the Registration Statement is

disclosed to the Company’s stockholders prior to the Shareholder Vote so they can properly

determine whether to vote for or against the Proposed Transaction.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against




                                                 2
          Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 3 of 19




Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, Rule 14a-9, and

Delaware State law. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

CGI’s public common stockholders sufficiently in advance of the upcoming Shareholder Vote or,

in the event the Proposed Transaction is consummated, to recover damages.

                                 JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act and 28 U.S.C. § 1331 because the claims asserted herein arise under Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9. This Court also has jurisdiction over the duty

of candor claim pursuant to 28 U.S.C. § 1367.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s stock trades on the Nasdaq which is also




                                                  3
          Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 4 of 19




headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases).

                                            PARTIES

       11.     Defendant CGI is a Delaware corporation with its principal executive offices

located at 201 Route 17 North, 2nd Floor, Rutherford, New Jersey 07070. The Company’s

common stock trades on the Nasdaq under the ticker symbol “CGIX.”

       12.     Defendant John A. Roberts is, and has been at all relevant times, the Chief

Executive Officer and President of CGI.

       13.     Defendant Geoffrey Harris is, and has been at all relevant times, the Chairman of

the Board of Directors of CGI.

       14.     Defendant Edmund Cannon is, and has been at all relevant times, a director of CGI.

       15.     Defendant Howard McLeod is, and has been at all relevant times, a director of CGI.

       16.     Defendant Franklyn G. Prenderhast is, and has been at all relevant times, a director

of CGI.

       17.     The defendants identified in paragraphs 12 through 16 are collectively referred to

herein as the “Individual Defendants,” and together with CGI, the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       18.     CGI supports the efforts of the biotechnology and pharmaceutical industries to

develop new drug therapies. CGI has an extensive set of anti-tumor referenced data based on

predictive xenograft and syngeneic tumor models from the acquisition of vivoPharm, Pty Ltd.

(“vivoPharm”) in 2017, to provide Discovery Services such as contract research services, focused

primarily on unique specialized studies to guide drug discovery and development programs in the




                                                4
          Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 5 of 19




oncology and immuno-oncology fields.

        19.        StemoniX develops and manufactures human induced pluripotent stem cell

(“iPSC”) based neural, cardiac and pancreatic screening platforms for drug discovery and

development. Engineered from human skin and blood cells, iPSCs are made with in-licensed

patented processes discovered by 2012 Nobel prize recipient Dr. Shinya Yamanaka. StemoniX’s

iPSC innovations are made from living human cells and have organ-like, or organoid,

characteristics.

        20.        On August 24, 2020, CGI authorized the announcement of the Proposed

Transaction. The press release stated in relevant part as follows:

              StemoniX Therapeutics and CGI Therapeutics Announce Merger
                                      Agreement

        RUTHERFORD, NJ and MAPLE GROVE, MN, Aug. 24, 2020 (GLOBE
        NEWSWIRE) -- Cancer Genetics, Inc. (the “Company”) (Nasdaq: CGIX), and
        StemoniX, Inc., today announced the entry into a definitive merger agreement.
        Cancer Genetics is a leader in drug discovery and preclinical oncology and
        immuno-oncology services. StemoniX, a private company, is a leader in developing
        high-throughput disease-specific human organoid platforms integrated with
        leading-edge data science technologies. Under the terms of the merger agreement,
        StemoniX will merge with a newly formed subsidiary of Cancer Genetics in an all-
        equity transaction. Upon shareholder approval, the combined company expects to
        remain listed on the Nasdaq Stock Market. StemoniX will retain its name and
        become a wholly-owned subsidiary of Cancer Genetics.

        The transaction will position the combined company to harness the synergies
        between two critical modalities of drug discovery and development - advanced
        animal models and relevant human high-throughput organoid platforms. The
        resulting integration of scientific and technology-based expertise, skilled
        management teams, and ability to offer customers an end-to-end platform will de-
        risk and accelerate development of preclinical and clinical pipelines for biopharma
        partners as well as for the proprietary pipeline of the combined company. In
        combination, Cancer Genetics and StemoniX currently enjoy partnerships and
        R&D relationships with dozens of global pharmaceutical and biotechnology
        companies.

        "The process of discovering and developing a new drug candidate takes years and
        comes with a price tag of hundreds of millions - or even billions - of dollars.



                                                5
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 6 of 19




       However, we are at unique time in the drug discovery industry as the convergence
       of technological innovations in both biology and software will transform
       conventional workflows in time and accuracy. To convert the time-consuming and
       labor-intensive process of developing a drug for market, we now look to
       supplement traditional discovery and drug approval mechanisms to include
       humanized cell-based assays with artificial intelligence (AI) along with our core
       vivoPharm business. Given that our strategy and approach are strongly aligned with
       those of StemoniX, we are pleased to have moved forward with this proposed
       transaction," stated Jay Roberts, Chief Executive Officer of Cancer Genetics.

       “The pharma industry and society are at a critical pivot point. Viral pandemics and
       diseases lacking treatments require a new way of innovation. The proposed merger
       expects to expand our ability to engage with a larger audience of potential partners
       and expand our internal capabilities as we deliver on our mission to rapidly discover
       the safest and most effective therapeutics on behalf of our partners and our
       shareholders. The mission will stay consistent - allow scientists to quickly and
       economically conduct high-throughput toxicity and drug development studies in
       ready-to-assay plates containing functional microOrgans®,” stated Ping Yeh, Chief
       Executive Officer of StemoniX.

       ABOUT THE TRANSACTION

       Pursuant to the merger agreement, Cancer Genetics will acquire all of the
       outstanding capital stock of StemoniX in exchange for a number of shares of its
       common stock which will represent approximately 78% of the outstanding common
       stock of Cancer Genetics, subject to certain adjustments and prior to the effects of
       the financing referred to below, with the current equity holders of Cancer Genetics
       retaining 22% of the common stock immediately following the consummation of
       the merger.

       The Boards of Directors of both companies have approved the proposed merger,
       which is expected to close in the fourth quarter of 2020, subject to the approval of
       the shareholders of both Cancer Genetics and StemoniX, financing and other
       customary closing conditions.

       H.C. Wainwright & Co. is acting as financial advisors to the Board of Directors of
       Cancer Genetics, and Lowenstein Sandler is acting as its legal counsel. Northland
       Securities, Inc. is acting as financial advisor to the Board of Directors of StemoniX
       and Taft, Stettinius & Hollister is acting as its legal counsel.

       21.    Far from maximizing stockholder value, the Proposed Transaction will incur

significant transaction costs, significantly dilute stockholders’ equity ownership, and lead to a

decrease in the Company’s overall market capitalization. The merger comes at an extraordinarily




                                                6
          Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 7 of 19




inopportune time, creates substantial risks for the public common stockholders, and primarily

benefits StemoniX. Indeed, “StemoniX has a history of operating losses and expects to incur

significant and increasing losses for the foreseeable future, and may never achieve or maintain

profitability.” Reg. Stmt. at 32. Moreover, as stated in the Registration Statement:

       Management of StemoniX believes that conditions exist that raise substantial doubt
       about the ability of StemoniX to continue as a going concern, and the post-merger
       company will need to raise additional capital by issuing securities or debt or through
       licensing arrangements, which may cause significant dilution to the post-merger
       company’s stockholders or restrict the post-merger company’s operations or
       proprietary rights…

Id. Then on the following page:

       The lack of a public market for StemoniX shares makes it difficult to determine the
       fair market value of the StemoniX shares, and the stockholders of StemoniX may
       receive consideration in the merger that is less than the fair market value of the
       StemoniX shares and/or CGI may pay more than the fair market value of the
       StemoniX shares…

Id. at 33. Despite CGI potentially paying more than the fair value of their shares, following the

consummation of the merger, StemoniX will own approximately 78% of the post-merger

company. The Proposed Transaction is unfair for minority stockholders.

       22.     Nor is this merger in any way, shape, or form, fiscally responsible at a time when

both companies are experiencing significant cash burn. As disclosed in the Registration Statement:

       Cancer Genetics has incurred and will continue to incur significant transaction costs
       in connection with the Merger. Cancer Genetics estimates that it will incur
       aggregate direct transaction costs of approximately $12.2 million associated with
       the Merger and approximately $0.2 million for its portion of shared transaction
       expenses, as well as additional costs associated with the commencement of the
       combined organization’s operation as a public company, which cannot be estimated
       accurately at this time.

       23.     Accordingly, CGI is burning millions of dollars to consummate a merger with an

entity which also faces significant liquidity concerns. And “if StemoniX continues to experience

operating losses, and it is not able to generate additional liquidity through a capital raise or other



                                                 7
             Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 8 of 19




cash infusion, StemoniX might need to secure additional sources of funds, which may or may not

be available to it. Additionally, a failure to generate additional liquidity could negatively impact

StemoniX’s ability to operate its business.” Id. Accordingly, not only are stockholders receiving

potential less consideration than the Company is worth, but the entire decision is also fiscally

unsound.

           24.    There may significantly better options to maximize stockholder value, such as an

asset sale to a larger biopharmaceutical company. Yet the Company has failed to obtain a fairness

opinion or provide a liquidation analysis. Instead, the Board has blindfolded stockholders to

alternative strategic initiatives and offered an inherently risky merger as the only possible decision.

This is unsurprising in light of the conflicts of interest which the Board faced in negotiating the

Proposed Transaction.

           25.    As a result of the merger, the Company’s Chief Executive Officer, John A. Roberts

will continue to serve as the President and Chief Executive Officer of the combined company.

Shockingly, despite this inherent conflict of interest, Defendant Roberts was the one who had

negotiated the Exchange Ratio. As stated in the Registration Statement:

           In a contemporaneous telephone call on June 9, 2020 the Chairman of StemoniX
           and the Chief Executive Officer of CGI discussed the relative valuations of the
           companies. In subsequent drafts, the percentages were negotiated and eventually
           reached 78% and 22%, respectively. Additionally, the post-merger management
           composition was discussed in detail, and the CGI Board was apprised of the
           rationale for the selected management of the post-merger company, based on
           individual skills, expertise, relative experience and history with each of the two
           companies (including the CGI subsidiary vivoPharm).

Accordingly, Defendant Roberts was negotiating the Exchange Ratio, while concurrently

negotiating his own post-merger employment. The following disclosures are therefore all the more

crucial.

           26.    Finally, the Company entered into deal devices which all about ensure a better offer



                                                   8
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 9 of 19




will not be forthcoming including non-solicitation agreements. Moreover, other interested parties

are currently restricted by standstill agreements from making a better offer. And moreover, the

Company will be forced to pay a $500,000 termination fee should it renege on the Merger

Agreement.

       27.     Piggybacking off the uncertainty of Pandemic, the Proposed Transaction may

inordinately compensate StemoniX and reward the Individual Defendants, all at the expense of the

Company’s common stockholders. Therefore, it is imperative that stockholders receive the

material information (discussed in detail below) that Defendants have omitted from the

Registration Statement, which is necessary for stockholders to properly exercise their corporate

suffrage rights and in order to cast an informed vote on the Proposed Transaction.

B. The Registration Statement Omits Certain Material Information

       28.     On October 16, 2020, Defendants authorized the filing of a materially incomplete

and misleading Registration Statement with the SEC. The Individual Defendants were obligated

to carefully review the Registration Statement before it was filed with the SEC and disseminated

to the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents or omits material information

concerning the respective and post-merger companies’ ownership structures, conflicts of interest,

and fundamental valuation information. This information is necessary for CGI’S stockholders to

make an informed decision on how to vote their shares, in violation of Sections 14(a) and 20(a) of

the Exchange Act, and SEC Rule 14a-9.

       29.     First, the Registration Statement omits any meaningful way for stockholders to

evaluate the fairness of the Proposed Transaction. Defendants have not obtained any fairness

opinion for the Proposed Transaction, nor have they disclosed any projections, nor have they




                                               9
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 10 of 19




conducted any financial analyses, nor have they provided an assessment of the Company’s

liquidation value. This is highly unusual, and the reason is straightforward: directors covet fairness

opinions, which provides stockholders with knowledge that the merger is fair.

       30.       While fairness opinions are not required by law, today’s directors are typically

unwilling to approve a transaction and let the shareholders assess the merits of the deal without

one. As a result, “a fairness opinion from an investment bank” has become “a practical requirement

to get the deal done.” Troy A. Paredes, Corporate Decisionmaking: Too Much Pay, Too Much

Deference; Behavioral Corporate Finance, CEOs, and Corporate Governance, 32 Fla. St. U.L.

Rev. 673, 723 (Winter, 2005).

       31.       In light of the other significant disclosure issues in the Proposed Transaction (as

described below), stockholders must be provided with some bases to assess the fairness of the deal,

whether that be in form of management projections or a liquidation analysis. Surely, the Board

relied on some objective metrics while entertaining bids from other interested parties. In order to

have an informed vote on the Proposed Transaction, stockholders must be provided with this

information:

             •   Any and all financial projections created by management or MTS in assessing the
                 Proposed Transaction;

             •   Any and all financial analyses conducted by MTS;

             •   Any liquidation analysis conducted on the Company and/or an assessment of the
                 Company’s assets.

       32.       Management has meaningful insight into the Company’s financial future that the

market does not. By example, if projections for CGI for 2021 were to reveal a tremendous increase

in cash flows, stockholders would be more apt to vote against the merger, and inversely the same

holds true. By choosing to withhold the Company’s projections, the Board has chosen to blindfold




                                                 10
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 11 of 19




stockholders to fundamental valuation information, and instead, left stockholders out in the dark

with only market data for guidance. This is not a game of poker where a player must conceal his

unexposed cards, the object of a Registration Statement is to put all one’s cards on the table face-

up. In this case only some of the cards were exposed—the others were concealed—and so must be

disclosed.

        33.     Second, the Registration Statement fails to adequately identify the principal

stockholders of the StemoniX on pages 236-237 of the Registration Statement. According to the

Registration Statement, Sriram Nadathur, Robert Petcavich, and Yung-Ping Yeh, collectively,

beneficially hold 114.3% ownership of StemoniX. Either this is a typographical error, or these

directors hold an undisclosed and overlapping interest in StemoniX. The Registration Statement’s

failure to disclose StemoniX’s ownership structure creates a materially misleading picture of the

merger, as stockholders are being asked to dilute their ownership and enter into a combined entity

with StemoniX without knowing who they are entering into business with.

        34.     Third, the Registration Statement fails to accurately disclose the expected

ownership structure in the post-merger company. Indeed, when applying the Exchange Ratio to

the current holdings of StemoniX’s stockholders, the result is inconsistent and therefore materially

misleading. CGI’s stockholders have a clear and unambiguous interest in understanding how their

shares are going to be treated following the merger and how their holdings will be impacted. The

failure to disclose this information, or clarify it such that it is not misleading, is a violation of the

federal securities laws.

        35.     Fourth, the Registration Statement omits all of StemoniX’s projections, including

its cash flow projections and projected revenues. This omission is especially egregious as

StemoniX is a private company, and so stockholders have no means to evaluate the adequacy of




                                                   11
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 12 of 19




the Exchange Ratio compared to their current holdings in the Company (which trades on a public

market). Stockholders are instead being asked to dilute their position in the Company, and to accept

a new stake in a pro forma entity containing StemoniX. Indeed, without providing these cash flows,

Company stockholders will receive a misleading picture about the projected returns from their new

holdings in StemoniX.

       36.      Fifth, the Registration Statement states that the Company was entering into

confidentiality agreements with other bidders, and that some parties are still restricted by these

standstill provisions. Yet, critically, the Registration Statement fails to disclose how many of these

bidders are subject to standstill agreements and whether they contained ‘Don’t Ask, Don’t Waive’

(“DADW”) provisions. The failure to plainly disclose the existence of DADW provisions and

confidentiality agreements creates the false impression that any company could have made a

superior proposal. If there are confidentiality agreements containing DADW provisions, then those

parties could only make a superior proposal by breaching the agreement—since in order to make

the superior proposal, they would have to ask for a waiver, either directly or indirectly. Any

reasonable shareholder would deem the fact that the most likely potential topping bidders in the

marketplace may be precluded from making a superior offer to significantly alter the ‘total mix’

of information. If these parties had previously made an offer for the Company, that offer too must

be disclosed.

       37.      Furthermore, there must be disclosure on the proposals and indications of interest

for the Company to date, including:

             (1) the indications of interest and offers from potential purchasers of the viviPharm
                 business segment;

             (2) the five (5) written proposals received by the CGI on or before November 25, 2019;

             (3) the indications of interest from the twelve (12) candidate companies for an



                                                 12
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 13 of 19




                acquisition received by CGI on or before February 27, 2020;

             (4) the indications of interest from the “2 companies [that] provided unsolicited offers
                 without entering into confidentiality agreement”; and

             (5) the indications of interest following the February 27, 2020 meeting.

       38.      Sixth, the Registration Statement omits what processes the Board undertook to

ensure that the Exchange Ratio was fair and how they isolated the conflicts from Defendant

Roberts. Considering that there is no fairness opinion and no financial analyses, should the Board

not have taken steps to evaluate the fairness of the Proposed Transaction, then they have acted

negligently in their role of directors and have breached their fiduciary duty of care to CGI

stockholders. Moreover, had the Board not take steps to isolate the conflicts of Defendant Roberts,

then they have acted negligently in their oversight role as Board members. Accordingly, this too,

must be disclosed.

       39.      Seventh, the Registration Statement fails to disclose the amount of compensation

paid to CGI’s financial advisor H.C. Wainwright & Co., LLC (the “Wainwright”), relating to the

underwritten public offering of 1,363,637 shares of the Company’s common stock as agreed upon

on October 28, 2020. Further, the Registration Statement fails to disclose the amount of

compensation payable to Wainwright in its role of acting as financial advisor to the merger, which

must also be disclosed.

       40.      In sum, the omission of the above-referenced information renders the Registration

Statement materially incomplete and misleading, in contravention of the Exchange Act. Absent

disclosure of the foregoing material information prior to the Shareholder Vote, Plaintiff will be

unable to make an informed decision concerning whether to vote his shares, and he is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                 13
           Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 14 of 19




                                             COUNT I

           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Registration Statement or

consent or authorization in respect of any security (other than an exempted security) registered

pursuant to section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          43.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that Registration Statement communications shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.   The omission of information from a Registration Statement will violate Section

14(a) and Rule 14a-9 if other SEC regulations specifically require disclosure of the omitted

information.

          45.   Defendants have issued the Registration Statement with the intention of soliciting

the Company’s common stockholders’ support for the Proposed Transaction.                Each of the

Individual Defendants reviewed and authorized the dissemination of the Registration Statement,

which fails to provide critical information regarding the respective and post-merger companies’




                                                 14
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 15 of 19




ownership structures, conflicts of interest, and fundamental valuation information.

       46.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to the Company’s stockholders although they could have done so without

extraordinary effort.

       47.     The Individual Defendants knew or were negligent in not knowing that the

Registration Statement is materially misleading and omits material facts that are necessary to

render it not misleading. The Individual Defendants undoubtedly reviewed and relied upon most

if not all of the omitted information identified above in connection with their decision to approve

and recommend the Proposed Transaction. Indeed, the Individual Defendants were privy to and

had knowledge of the projections for the Company and the details surrounding the process leading

up to the signing of the Merger Agreement. The Individual Defendants knew or were negligent in

not knowing that the material information identified above has been omitted from the Registration

Statement, rendering the sections of the Registration Statement identified above to be materially

incomplete and misleading.

       48.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Registration Statement. The preparation of a Registration Statement by corporate

insiders containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Individual Defendants were negligent in choosing to omit material information




                                                  15
           Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 16 of 19




from the Registration Statement or failing to notice the material omissions in the Registration

Statement upon reviewing it, which they were required to do carefully as the Company’s directors.

Indeed, the Individual Defendants were intricately involved in the process leading up to the signing

of the Merger Agreement.

          49.   CGI is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Registration Statement.

          50.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of their right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy

at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully protected

from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of CGI within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of CGI, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.




                                                 16
         Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 17 of 19




       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       55.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.




                                                 17
           Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 18 of 19




                                            COUNT III

                    (Against the Individual Defendants for Breach of Their
                            Fiduciary Duty of Candor/Disclosure)

          58.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

          59.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff a fiduciary duty of candor/disclosure, which required them to

disclose fully and fairly all material information within their control when they sought shareholder

action, and to ensure that the Registration Statement did not omit any material information or

contain any materially misleading statements.

          61.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving and/or causing the materially deficient Registration Statement to

be disseminated to Plaintiff and the Company’s other public stockholders.

          62.   The misrepresentations and omissions in the Registration Statement are material,

and Plaintiff will be deprived of his right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the Shareholder Vote. Where a shareholder has been denied

one of the most critical rights he or she possesses—the right to a fully informed vote—the harm

suffered is an individual and irreparable harm.

          63.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.



                                                  18
        Case 1:20-cv-09611-JPO Document 1 Filed 11/16/20 Page 19 of 19




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Registration Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.



 Dated: November 13, 2020                             MONTEVERDE & ASSOCIATES PC
                                                      /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 19
